Title: To George Washington from Guy Carleton, 12 December 1782
From: Carleton, Guy
To: Washington, George


                        
                            Sir,
                            New York 12th December 1782.
                        
                        I have this morning received your Excellency’s letter of the 6th with it’s inclosure, and have not lost a
                            moments time in procuring the passport, which I inclose. It is with pleasure Sir, that I accept any occasion which my duty
                            will allow of manifesting my attention towards your Excellency and the respect with which I am your Excellency’s most
                            obedient and most humble Servant.
                        
                            Guy Carleton
                        
                    